                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

___________________________________
                                    )
                                    )
UNITED STATES OF AMERICA            )
                                    )
v.                                  )                       No. 16-cr-10094-LTS
                                    )
ROSS MCLELLAN,                      )
      Defendant                     )
                                    )
___________________________________ )

                DEFENDANT ROSS MCLELLAN’S NOTICE OF APPEAL

       Now comes the defendant Ross McLellan who notices his appeal to the United States

Court of Appeals for the First Circuit from the judgment entered in the above-captioned case on

October 18, 2018.

                                                     Respectfully Submitted,
                                                     Ross McLellan
                                                     By His Attorney,

                                                     /s/ Martin G. Weinberg
                                                     Martin G. Weinberg
                                                     Mass. Bar No. 519480
                                                     20 Park Plaza, Suite 1000
                                                     Boston, MA 02116
                                                     (617) 227-3700
                                                     owlmgw@att.net

Dated: October 18, 2018

                                CERTIFICATE OF SERVICE

        I, Martin G. Weinberg, hereby certify that on this date, October 18, 2018, a copy of the
foregoing document has been served via Electronic Court Filing system on all registered
participants.

                                                     /s/ Martin G. Weinberg
                                                     Martin G. Weinberg


                                                                                                   1
